McKAY, C.J.,
dissents.
hi respectfully dissent from the majority opinion and would affirm the December 16, 2014 judgment of the district court granting summary judgment in favor of Keidra Phillips and the Succession of William E. Phillips. The district court found that “[t]he lack of due process notice required by law before one’s property can be seized affirms that there is no genuine issue of law that would support the auction sale of William E. Phillips’ property. The sale is invalid because it is based on both a judgment and Writ process wherein due process notice was not provided to all parties at interest.” I agree with the district court’s assessment and also find that the sale of the property at 2429 General Taylor Street was invalid.